Citation Nr: 1752836	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  12-24 053A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for scoliosis of the lumbar and thoracic spine.

2.  Entitlement to service connection for a non-specific leg condition.



REPRESENTATION

Veteran represented by:	Joseph R. Moore, Esq. (Bergmann & Moore, LLC)


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1976 to January 1978.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from May 2010 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that proceeding has been associated with the record.

Previously, the issues of whether there was new and material evidence to reopen a claim for service connection for scoliosis of the lumbar and thoracic spine, and whether there was clear and unmistakable error in a November 1978 rating decision denying service connection for scoliosis of the lumbar and thoracic spine, were on appeal.  However, as VA recognized that the Veteran timely appealed the original decision, these issues were found moot by the Court of Appeals for Veterans Claims in August 2014 and dismissed. 

FINDING OF FACT

On October 12, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to service connection for scoliosis of the lumbar and thoracic spine is dismissed.

The issue of entitlement to service connection for a non-specific leg condition is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


